Exhibit 99.1 Provident Energy Announces Third Quarter 2007 Results News Release 27-07 November 8, 2007 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. “Provident’s third quarter results illustrate the value of our diversified energy portfolio for unitholders, as we increased production and maintained stable distributions in the face of persistently weak natural gas prices and a rising Canadian dollar,” said Provident President and Chief Executive Officer, Tom Buchanan. “Our U.S. MLP, BreitBurn Energy Partners, is executing on its growth strategy with a major acquisition of long-life natural gas assets in the northeastern U.S. We also continue to strengthen the Canadian oil and gas production business, recently announcing a high quality oil acquisition in southeast Saskatchewan. In the Midstream business, low natural gas prices in the quarter enabled us to build low cost product inventories that will be sold through the coming winter months.” Highlights • Total funds flow from operations of $105 million for the quarter underpinned stable distributions. The negative impact of weak natural gas prices and the rising Canadian dollar in the third quarter were partially offset by strong oil prices, higher production, and midstream frac spreads. • Consolidated oil and gas production in the third quarter increased by 26 percent over 2006 to 38,800 boe per day, which includes the results of acquisition and drilling success in Canada and acquisitions in the U.S. • Provident’s MLP subsidiary, BreitBurn Energy Partners, L.P., announced a transforming U.S. $1.47 billion acquisition of long-life natural gas assets in Michigan, demonstrating the continuing success of the U.S. growth strategy. • The Canadian Oil and Gas Production business again delivered strong production, up nine percent from the second quarter to 28,000 barrels of oil equivalent per day, reflecting the Dixonville acquisition and positive drilling results in Northwest Alberta. Dixonville oil production is increasing as expected as the drilling program is implemented. • Midstream EBITDA of $47 million for the quarter was impacted by a realized opportunity cost from the commodity price risk management program of $23 million, reflecting the very strong frac spread ratio during the quarter. The Midstream plants and facilities are performing well, and the business is well positioned for a strong fourth quarter, assuming a normal winter heating season, as low-cost inventories produced in the third quarter are sold into strengthening product markets. • The net loss for the quarter of $35 million is largely due to non-cash unrealized financial derivative losses on the commodity price risk management program of $56 million. Net earnings by quarter fluctuate considerably as all future unrealized gains or losses on the five year program are recorded against current period results. • The payout ratio for the quarter increased to 89 percent reflecting lower natural gas prices and a rising Canadian dollar. • Declared distributions during the third quarter of 2007 of $88 million ($0.36 per unit), representing a sustained monthly distribution of $0.12 per unit for the last 47 months. Consolidated financial highlights Consolidated ($ 000s except per unit data) Three months ended September 30, Nine months ended September 30, 2007 2006 % Change 2007 2006 % Change Revenue (net of royalties and financial derivative instruments) $ 533,249 $ 661,022 (19 ) $ 1,625,392 $ 1,639,167 (1 ) Funds flow from COGP operations (1) $ 47,143 $ 41,315 14 $ 145,585 $ 136,754 6 Funds flow from USOGP operations (1) (3) 25,656 20,156 27 43,784 49,397 (11 ) Funds flow from Midstream operations (1) 32,350 58,618 (45 ) 101,323 123,834 (18 ) Total funds flow from operations (1) $ 105,149 $ 120,089 (12 ) $ 290,692 $ 309,985 (6 ) Per weighted average unit – basic $ 0.43 $ 0.61 (30 ) $ 1.30 $ 1.61 (19 ) Per weighted average unit – diluted (2) $ 0.43 $ 0.57 (25 ) $ 1.30 $ 1.58 (18 ) Distributions to unitholders $ 87,782 $ 70,970 24 $ 244,289 $ 207,892 18 Per unit $ 0.36 $ 0.36 - $ 1.08 $ 1.08 - Percent of funds flow from operations paid out as declared distributions (4) 89 % 59 % 51 88 % 67 % 31 Net (loss) income (5) $ (35,005 ) $ 120,850 - $ (38,111 ) $ 166,421 - Per weighted average unit – basic $ (0.14 ) $ 0.61 - $ (0.17 ) $ 0.87 - Per weighted average unit – diluted (2) $ (0.14 ) $ 0.58 - $ (0.17 ) $ 0.86 - Capital expenditures $ 54,317 $ 38,254 42 $ 153,757 $ 129,522 19 Capitol Energy acquisition $ - $ - $ 467,850 $ - Oil and gas property acquisitions, net $ 2,260 $ 472,731 $ 262,413 $ 472,947 Weighted average trust units outstanding (000s) - Basic 243,600 197,156 24 224,174 192,180 17 - Diluted (2) 243,775 220,362 11 224,349 199,768 12 Consolidated As at As at September 30, December 31, ($000s) 2007 2006 % Change Capitalization Long-term debt $ 1,217,136 $ 988,785 23 Unitholders’ equity $ 1,634,459 $ 1,542,974 6 (1)Represents cash flow from operations before changes in working capital and site restoration expenditures. (2)Includes dilutive impact of unit options, exchangeable shares and convertible debentures. (3)Year-to-date 2007 funds flow from USOGP operations includes $13.8 million (2006 - $4.9 million) of payments related to unit based compensation expensed in the 2006 fiscal year and paid in 2007. (4)Calculated as distributions to unitholders divided by funds flow from operations less distributions to non-controlling interests of $13.7 million year-to-date and $6.6 million for the quarter (2006 - $1.8 million and $0.7 million, respectively). (5)Net (loss) income for the nine months ended September 30, 2007 includes a future income tax charge of $105.7 million relating to the enactment of Bill C-52, Budget Implementation Act 2007 by the Canadian government. Provident Energy Trust 2007 Third Quarter Results p2 Operational highlights Consolidated Three months ended September 30, Nine months ended September 30, 2007 2006 % Change 2007 2006 % Change Oil and Gas Production Daily production Light/medium crude oil (bpd) 19,289 13,955 38 16,323 14,185 15 Heavy oil (bpd) 2,324 2,004 16 1,973 2,125 (7 ) Natural gas liquids (bpd) 1,281 1,326 (3 ) 1,356 1,443 (6 ) Natural gas (mcfpd) 95,588 80,991 18 94,505 79,792 18 Oil equivalent (boed)(1) 38,825 30,784 26 35,403 31,052 14 Average realized price (before realized financial derivative instruments) Light/medium crude oil ($/bbl) $ 64.59 $ 62.95 3 $ 60.89 $ 62.22 (2 ) Heavy oil ($/bbl) $ 45.34 $ 48.15 (6 ) $ 41.39 $ 40.10 3 Corporate oil blend ($/bbl) $ 62.52 $ 61.10 2 $ 58.76 $ 59.34 (1 ) Natural gas liquids ($/bbl) $ 55.22 $ 52.03 6 $ 52.11 $ 53.40 (2 ) Natural gas ($/mcf) $ 4.95 $ 5.88 (16 ) $ 6.54 $ 6.64 (2 ) Oil equivalent ($/boe)(1) $ 48.82 $ 49.40 (1 ) $ 49.75 $ 50.72 (2 ) Field netback (before realized financial derivative instruments) ($/boe) $ 26.08 $ 28.26 (8 ) $ 27.34 $ 29.39 (7 ) Field netback (including realized financial derivative instruments) ($/boe) $ 26.12 $ 28.17 (7 ) $ 27.56 $ 29.01 (5 ) Midstream Midstream NGL sales volumes (bpd) 112,386 114,839 (2 ) 115,664 115,228 - EBITDA (000s)(2) $ 47,425 $ 65,958 (28 ) $ 136,252 $ 145,209 (6 ) (1)Provident reports oil equivalent production converting natural gas to oil on a 6:1 basis. (2)EBITDA is earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items. See "Reconciliation of non-GAAP measures". Provident Energy Trust 2007 Third Quarter Results p3 Management’s discussion and analysis The following analysis dated November 8, 2007 provides a detailed explanation of Provident Energy Trust’s (“Provident’s”) operating results for the three and nine months ended September 30, 2007 compared to the same time periods in 2006 and should be read in conjunction with the consolidated financial statements of Provident, found later in the interim report. Provident Energy Trust has diversified investments in certain segments of the energy value chain. Provident currently operates in three key business segments: Canadian crude oil and natural gas production (“COGP”), United States crude oil and natural gas production, (“USOGP”) and Midstream. Provident’s COGP business produces crude oil and natural gas from seven core areas in the western Canadian sedimentary basin. USOGP produces crude oil and natural gas in California, Wyoming, Texas, and Florida, U.S.A. The Midstream business unit operates in Canada and the U.S.A. and extracts, processes, markets, transports and offers storage of natural gas liquids within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia. This analysis commences with a summary of the consolidated financial and operating results followed by segmented reporting on the COGP business unit, the USOGP business unit and the Midstream business unit. The reporting focuses on the financial and operating measurements management uses in making business decisions and evaluating performance. This analysis contains forward-looking information and statements. See “Forward-looking statements” at the end of the analysis for further discussion. Third quarter and nine months ended September 30, 2007 highlights The third quarter highlights section provides commentary for the third quarter and for the nine months ended September 30, 2007 results compared to the corresponding periods in 2006. Consolidated funds flow from operations and cash distributions Consolidated Three months ended September 30, Nine months ended September 30, ($ 000s, except per unit data) 2007 2006 % Change 2007 2006 % Change Revenue, Funds Flow from Operations and Distributions Revenue (net of royalties and financial derivative instruments) $ 533,249 $ 661,022 (19 ) $ 1,625,392 $ 1,639,167 (1 ) Funds flow from operations $ 105,149 $ 120,089 (12 ) $ 290,692 $ 309,985 (6 ) Per weighted average unit - basic $ 0.43 $ 0.61 (30 ) $ 1.30 $ 1.61 (19 ) Per weighted average unit - diluted (1) $ 0.43 $ 0.57 (25 ) $ 1.30 $ 1.58 (18 ) Declared distributions $ 87,782 $ 70,970 24 $ 244,289 $ 207,892 18 Per Unit 0.36 0.36 - 1.08 1.08 - Percent of funds flow from operations distributed (2) 89 % 59 % 51 88 % 67 % 31 (1)Includes dilutive impact of unit options, exchangeable shares and convertible debentures. (2)Calculated as declared distributions to unitholders divided by funds flow from operations less distributions to non-controlling interests of $13.7 million year-to-date and $6.6 million for the quarter (2006 - $1.8 million and $0.7 million, respectively). Management uses funds flow from operations to analyze operating performance. Funds flow from operations represents cash flow from operations before changes in working capital and site restoration expenditures. Provident also reviews funds flow from operations in setting monthly distributions and takes into account cash required for debt repayment and/or capital programs in establishing the amount to be distributed. Funds flow from operations as presented does not have any standardized meaning prescribed by Canadian generally accepted accounting principles (GAAP) and therefore it may not be comparable with the calculations of similar measures for other entities. Funds flow from operations as presented is not intended to represent operating cash flow from operations or operating profits for the period nor should it be viewed as an alternative to cash provided by Provident Energy Trust 2007 Third Quarter Results p4 operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP. All references to funds flow from operations throughout this report are based on cash provided by operating activities before changes in non-cash working capital and site restoration expenditures. Third quarter 2007 funds flow from operations was $105.1 million, 12 percent below the $120.1 million recorded in the third quarter of 2006. For the nine month period ended September 30, 2007 funds flow from operations was $290.7 million, six percent below the $310.0 million in the same period of 2006. COGP provided 45 percent of third quarter 2007 funds flow from operations, Midstream added 31 percent and USOGP generated the remaining 24 percent. COGP 2007 third quarter funds flow from operations was $47.1 million, a 14 percent increase from the $41.3 million recorded in the comparable 2006 quarter. This increase was a result of higher crude oil and natural gas production due to the Capitol and Rainbow asset acquisitions and the internal development program, partially offset by lower realized natural gas prices, higher operating costs per boe and wider heavy oil differentials. For the nine month period ended September 30, 2007 COGP funds flow from operations was $145.6 million, a six percent improvement above the $136.8 million recorded in the comparable 2006 period. The Midstream business unit added $32.4 million to third quarter 2007 funds flow from operations, 45 percent below the $58.6 million recorded in the comparable 2006 quarter, reflecting a seven percent reduction in gross operating margin, a $12.4 million increase in the realized loss on financial derivative instruments and higher interest and taxes. Typically in the Midstream business, the first and fourth quarters of the year generate considerably stronger funds flow from operations than the second and third quarters due to seasonality of product demand. For the nine months ended September 30, 2007, Midstream contributed $101.3 million to funds flow from operations, an 18 percent decrease from the $123.8 million in the comparable 2006 period. The decrease in Midstream funds flow from operations was largely due to a $15.0 million increase in realized losses on financial derivative instruments year-to-date 2007 over 2006 combined with higher general and administrative costs, interest and taxes, partially offset by a six percent increase in gross operating margin. See “Commodity price risk management” for detail regarding the losses on financial derivative instruments. Funds flow from operations from USOGP operations in the third quarter of 2007 was $25.6 million, 27 percent above the $20.2 million in the comparable 2006 quarter. The increase is primarily due to two oil and gas property acquisitions in the second quarter of 2007. USOGP funds flow from operations for the nine months ended September 30, 2007 was $43.8 million, 11 percent below the $49.4 million in the comparable 2006 period. The decrease in funds flow from operations was primarily due to $13.8 million (2006 – $4.9 million) in cash payments in 2007 for unit based compensation related to the 2006 fiscal year. The expenses were recorded as non-cash unit based compensation in 2006 and resulted in a decrease to funds flow from operations when paid in 2007. Declared distributions in the third quarter of 2007 totaled $87.8 million compared to $71.0 million of declared distributions in 2006. This represented 89 percent and 59 percent of funds flow from operations, respectively, after distributions to non-controlling interests of $6.6 million (2006 - $0.7 million). On a segmented basis, the Midstream business, due to its low sustaining capital requirements, effectively contributed 95 percent of its funds flow from operations for distribution in the three months ended September 30, 2007. The remaining distributions were effectively contributed by the oil and natural gas production businesses representing 86 percent of its funds flow from operations in the third quarter of 2007. Outlook Management currently anticipates better financial results in the fourth quarter than the third quarter of 2007, as upstream production continues to increase and the midstream business enters what is typically the strongest quarter of the year. While persistent natural gas price weakness remains a concern for the upstream businesses, low gas prices have enabled the Midstream business to build inexpensive inventory. Crude oil prices are approaching record highs, although the rising Canadian dollar mitigates that gain. These offsetting factors illustrate the ability of Provident’s diversified business to generate sustainable cash flow and stable distributions in spite of business environment volatility. The strong Canadian dollar is positive for U.S. unitholders, who see a resulting increase in distributions. Long-term strategic planning remains a key focus for Provident management given the planned tax on income trust distributions that the Canadian federal government intends to implement beginning in 2011. The rules around the tax Provident Energy Trust 2007 Third Quarter Results p5 administration remain unclear, so it is difficult to estimate the impact on Provident with precision. While examining potential future scenarios, management’s current focus is on ensuring day-to-day operational excellence and continuing to build growth opportunities within all three business units, so that each is a strong, competitive business in its own right. The Canadian Oil and Gas Production business unit has had an excellent year, highlighted by strong drilling and production results and two acquisitions of high quality assets (the Dixonville acquisition in May and the recently announced southeast Saskatchewan acquisition). The current weakness in natural gas prices and uncertainty in the business environment due to impending trust taxation and the announced Alberta royalty changes are generating acquisition opportunities. Provident will continue to assess long life, high quality assets that fit with our current portfolio. With strong operational performance to date and the anticipated completion of the southeast Saskatchewan acquisition, Provident now expects full year 2007 COGP production to meet the high end of the current production guidance, which is 26,400 boed. Provident’s U.S. Oil and Gas Production business continues to grow, as BreitBurn Energy Partners L.P. takes advantage of its competitive cost of capital to pursue accretive acquisitions. The recent Quicksilver acquisition will vault the MLP into a leading position among the U.S. oil and gas master limited partnerships. While Provident’s interest in the MLP has been reduced to 22 percent, the Trust benefits both from the increased market value of the MLP and from its projected increase in quarterly distributions. With two months of production anticipated from the Quicksilver assets in 2007, Provident now anticipates that total U.S. production for 2007 will exceed previous production guidance of 9,500 to 10,000 boed. The Midstream business continues to generate strong EBITDA and funds flow, mitigated somewhat by significant opportunity costs from the commodity price risk management program in the current business environment of low natural gas prices and high oil prices. The business is very well positioned for the fourth quarter, as inventories of low-cost natural gas liquids have been building over the summer months for sale into the seasonally stronger markets for propane and butane. With strategically located long-life facilities, storage capacity, multiple transportation choices and in-house marketing expertise, the Midstream business has flexibility and optionality. Assuming that seasonal product demand follows typical patterns, the Midstream business remains on track to generate 2007 EBITDA generally comparable to that in 2006. On October 25, 2007, the Alberta provincial government announced a proposed new royalty regime for Alberta oil and gas production, to take effect on January 1, 2009. While the new regime will generally increase royalties on conventional oil and gas production, it is also sensitive to commodity pricing and to production per well. Management expects that Provident’s diversified portfolio will mitigate the impact of the new regime on the Trust, given that more than 60 percent of total funds flow from operations comes from midstream operations and operations outside Alberta. However, future drilling programs in Alberta may be impacted as Provident and partner companies reassess the economics of their Alberta assets. Restatement of 2007 interim consolidated financial statements In the third quarter of 2007, Provident determined that an adjustment was necessary principally due to commercial transactions within the Midstream segment that resulted in overstated inventory balances. Internal accounting controls identified the issue. Related cash settlements with third parties were not affected. Management has studied the systems and procedures involved and has taken remedial steps to strengthen the internal controls over these systems and procedures. The effect of the restatement on the interim consolidated financial statements for the first and second quarters of 2007 is summarized below. There is no effect on 2006 or prior periods. Provident Energy Trust 2007 Third Quarter Results p6 Effect on the three Effect on the three Effect on the six months ended months ended months ended (000's) March 31, 2007 June 30, 2007 June 30, 2007 Increase in accounts receivable $ 3,138 $ 888 $ 4,026 (Decrease) in petroleum product inventory (13,226 ) (8,095 ) (21,321 ) Decrease in future income tax liability 2,875 2,054 4,929 (Decrease) in unitholders' equity $ (7,213 ) $ (5,153 ) $ (12,366 ) (Increase) in cost of goods sold $ (10,088 ) $ (7,207 ) $ (17,295 ) Decrease in future income tax expense 2,875 2,054 4,929 (Decrease) in net income $ (7,213 ) $ (5,153 ) $ (12,366 ) (Decrease) in net income per unit - basic and diluted $ (0.04 ) $ (0.02 ) $ (0.05 ) Decrease in funds flow from operations $ (10,088 ) $ (7,207 ) $ (17,295 ) Change in non-cash working capital 10,088 7,207 17,295 Percentage of funds flow from operations distributed - originally reported 82 % 79 % 80 % Percentage of funds flow from operations distributed - restated 91 % 85 % 88 % Taxation of trust income In 2007, future income tax expense includes $105.7 million relating to the enactment of Bill C-52, Budget Implementation Act 2007 by the Canadian government. This bill contains legislation to tax publicly traded trusts including Provident. As a result of this legislation, the Trust is now required to record the future tax effect of the temporary differences on its flow through entities that are expected to reverse subsequent to 2010. The Trust has recorded the future income tax provision relating to this legislation as a rate change resulting in incremental future income tax expense of $105.7million in 2007. Until June 2007 the Trust had been reflecting the impact of certain taxable temporary differences in flow through entities at a nil tax rate on the assumption that the Trust would make sufficient tax deductible cash distributions to unitholders such that the Trust’s taxable income would be nil for the foreseeable future. The new legislation limits the tax deductibility of cash distributions such that income taxes may become payable in the future. The Trust has estimated its future income taxes based on estimates of results of operations and tax pool claims and cash distributions in the future assuming no material change to the Trust’s current organizational structure. The Trust’s estimate of future income taxes does not incorporate any assumptions related to a change in organizational structure until such structures are given legal effect. The Trust’s estimate of its future income taxes will vary as do the Trust’s assumptions pertaining to the factors described above, and such variations may be material. The new legislation will not affect the Trust’s cash flows from operations and accordingly the Trust’s financial condition until 2011, based on our planned compliance with the legislated growth guidelines. The Trust has approximately $1.3billion in tax pools available to claim against taxable income. Provident plans to manage discretionary tax pool claims to defer payment of current taxes as long as possible. Provident has made estimates of future current taxability based on a number of assumptions including: future product prices; future production and sales; future operating and product costs; future general and administrative costs; future capital expenditures; and general business conditions. Using these assumptions about future events which may or may not occur, Provident estimates that: current taxes on oil and gas operations would occur after 2016; and current taxes for midstream operations would occur in 2011. Provident Energy Trust 2007 Third Quarter Results p7 Net (loss) income Consolidated Three months ended September 30, Nine months ended September 30, ($ 000s, except per unit data) 2007 2006 % Change 2007 2006 % Change Net (loss) income $ (35,005 ) $ 120,850 - $ (38,111 ) $ 166,421 - Per weighted average unit – basic $ (0.14 ) $ 0.61 - $ (0.17 ) $ 0.87 - Per weighted average unit – diluted $ (0.14 ) $ 0.58 - $ (0.17 ) $ 0.86 - (1)Based on weighted average number of trust units outstanding. (2)Based on weighted average number of trust units outstanding including the dilutive impact of the unit option plan, exchangeable shares and convertible debentures. Net loss for the third quarter of 2007 was $35.0 million compared to $120.9 million of net income in the comparable 2006 quarter. On a consolidated basis, favorable operating results were more than offset by a $141.0 million change in unrealized loss on financial derivative instruments and increased depletion, depreciation and accretion. The COGP business segment’s net loss was $17.8 million, a decrease of $40.4 million compared to the 2006 third quarter net income of $22.6 million. The decrease was mainly due to increased depletion, depreciation, and accretion resulting from the acquisitions of Capitol on June 19, 2007 and the Rainbow assets on August 31, 2006, and unrealized losses on financial derivative instruments compared to unrealized gains in the third quarter of 2006, partially offset by increased operating earnings. The Midstream segment’s net loss was $8.6 million in the third quarter of 2007 as compared to $82.7 million net income in the third quarter of 2006. The loss was primarily attributable to the impact of the commodity price risk management program. The third quarter of 2007 saw a $12.4 million increase in realized losses on financial derivative instruments. As well, the $30.9 million unrealized losses on financial derivative instruments in the third quarter of 2007 represents a $78.3 million change from the $47.4 million unrealized gain in the third quarter of 2006. In the third quarter of 2007, USOGP’s net loss was $8.6 million as compared to 2006 third quarter net income of $15.5 million. Increased operating earnings were more than offset by a $23.9 million unrealized loss on financial derivative instruments in the third quarter of 2007, compared to a $23.0 million unrealized gain in the third quarter of 2006. The 2007 unrealized loss includes $12.0 million associated with deal contingent, natural gas, 3.5 year, commodity swaps entered into to support the U.S. acquisition, which closed on November 1, 2007. The significant swing in Provident’s net income year-over-year illustrates the extent to which quarterly net income figures are impacted by the requirement to “mark to market” all unrealized gains and losses associated with financial derivative instruments at a point in time and report these against current period income. Because Provident’s commodity price risk management program extends up to five years into the future in the Midstream segment, net earnings can show substantial quarterly variation that is not necessarily related to current operations. Reconciliation of non-GAAP measures The Trust calculates earnings before interest, taxes, depletion and accretion and other non-cash items (EBITDA) within its segment disclosure. EBITDA is a non-GAAP measure. A reconciliation between EBITDA and income (loss) before taxes and non-controlling interests follows: Provident Energy Trust 2007 Third Quarter Results p8 EBITDA Reconciliation Three months ended September 30, Nine months ended September 30, ($ 000s) 2007 2006 % Change 2007 2006 % Change EBITDA $ 129,948 $ 133,708 (3 ) $ 349,294 $ 354,970 (2 ) Adjusted for: Dilution gain - - - 98,592 - - Interest and non-cash expenses excluding unrealized (loss) gain on financial derivative instruments and dilution gain (126,661 ) (76,974 ) 65 (317,883 ) (218,687 ) 45 Unrealized (loss) gain on financial derivative instruments (56,242 ) 84,737 - (80,314 ) (19,021 ) 322 (Loss) income before taxes and non-controlling interests $ (52,955 ) $ 141,471 - $ 49,689 $ 117,262 (58 ) Reconciliation of funds flow from operations to distributions Three months ended September 30, Nine months ended September 30, 2007 2006 % Change 2007 2006 % Change Cash provided by operating activities $ 90,655 $ 69,928 30 $ 327,125 $ 251,460 30 Change in non-cash operating working capital 13,904 48,904 (72 ) (38,773 ) 55,117 - Site restoration expenditures 590 1,257 (53 ) 2,340 3,408 (31 ) Funds flow from operations 105,149 120,089 (12 ) 290,692 309,985 (6 ) Distributions to non-controlling interests (6,583 ) (698 ) 843 (13,722 ) (1,808 ) 659 Cash retained for financing and investing activities (10,784 ) (48,421 ) (78 ) (32,681 ) (100,285 ) (67 ) Distributions to unitholders 87,782 70,970 24 244,289 207,892 18 Accumulated cash distributions, beginning of period 1,083,332 780,282 39 926,825 643,360 44 Accumulated cash distributions, end of period $ 1,171,114 $ 851,252 38 $ 1,171,114 $ 851,252 38 Cash distributions per unit $ 0.36 $ 0.36 - $ 1.08 $ 1.08 - Taxes Consolidated Three months ended September 30, Nine months ended September 30, ($ 000s) 2007 2006 % Change 2007 2006 % Change Capital tax expense $ 2,364 $ 259 813 $ 3,252 $ 862 277 Current and withholding tax expense (recovery) 3,493 (1,328 ) - 6,623 4,396 51 Future income tax (recovery) expense (19,302 ) 19,406 - 88,080 (55,569 ) - $ (13,445 ) $ 18,337 - $ 97,955 $ (50,311 ) - For the nine months ended September 30, 2007, the total income tax expense was $98.0 million. Based on year-to-date income before taxes and non-controlling interests of $49.7 million, the expected income tax expense was $16.2 million. The main reason for the larger than expected income tax expense is $105.7 million of future income taxes recorded as a result of the enactment of legislation to tax publicly traded trusts in 2011 (see “Taxation of trust income”). The offsetting difference between the expected expense and the total tax expense is primarily a result of deductions allowed when computing taxable income of the Trust for distributions made to unitholders. The Trust is a taxable entity under Canadian income tax law and is currently taxable only on income that is not distributed or distributable to the unitholders until 2011, when the new tax on distributions is in effect. If the Trust distributes all of its taxable income to the unitholders, no current provision for taxes is required by the Trust until 2011. Since inception, the Trust has distributed all of its taxable income to the unitholders. Additionally, interest and royalties are charged by the Trust to its subsidiaries, which are deductible in the computation of taxable income at the incorporated subsidiary level reducing tax pool claims in certain subsidiaries and potentially creating tax loss carry-forwards that result in future income tax recoveries. Capital taxes in the third quarter totaled $2.4 million, an increase from the $0.3 million expense recorded in the third quarter of 2006, and $3.3 million year-to-date, compared to $0.9 million year-to-date for 2006. The increase is due to greater production subject to the Saskatchewan resource surcharge as well as adjustments made upon filing of tax returns. Provident Energy Trust 2007 Third Quarter Results p9 The current and withholding tax expense of $3.5 million in the third quarter of 2007 compares to a recovery of $1.3 million in the third quarter of 2006. The majority of these taxes arise from Provident’s U.S.-based operations and 2007 withholding taxes reflect additional distributions in the third quarter of 2007. For the nine months ended September 30, 2007, current and withholding taxes total $6.6 million, compared with $4.4 million in 2006. The increase in current taxes was due to U.S.-based Midstream operations. The 2007 third quarter future income tax recovery of $19.3 million compares to an expense of $19.4 million in the third quarter of 2006. The recovery is primarily a result of increased tax loss carry forwards generated from interest and royalties charged by the Trust to its subsidiaries. For the nine months ended September 30, 2007, future income tax expense was $88.1 million, compared with a recovery of $55.6 million in 2006. The 2007 expense includes $105.7 million relating to the second quarter enactment of legislation to tax publicly traded trust in 2011. Provident’s tax pools available to shelter future income as at September 30, 2007 are estimated as follows: As at September 30, 2007 ($000s) COGP USOGP(1) Midstream Total Intangibles $ 490,000 $ 60,000 $ - $ 550,000 Tangibles 260,000 65,000 280,000 605,000 Non-capital losses 120,000 - 65,000 185,000 $ 870,000 $ 125,000 $ 345,000 $ 1,340,000 (1) Non-Canadian tax pools Provident also has capital losses of approximately $435million which are available to reduce the tax effect of future capital gains. Interest expense Consolidated Three months ended September 30, Nine months ended September 30, ($ 000s, except as noted) 2007 2006 % Change 2007 2006 % Change Interest on bank debt $ 13,445 $ 9,334 44 $ 32,066 $ 23,504 36 Weighted-average interest rate on bank debt 5.6 % 5.6 % - 5.5 % 5.3 % 4 Interest on 8.75% convertible debentures 466 626 (26 ) 1,605 2,016 (20 ) Interest on 8.0% convertible debentures 502 632 (21 ) 1,471 1,957 (25 ) Interest on 6.5% convertible debentures 1,609 1,610 - 4,827 4,828 - Interest on 6.5% convertible debentures 2,437 2,438 - 7,311 7,278 - Total cash interest $ 18,459 $ 14,640 26 $ 47,280 $ 39,583 19 Weighted average interest rate on all long-term debt 5.9 % 6.0 % (2 ) 5.8 % 5.8 % - Debenture accretion and other non-cash interest expense 1,786 666 168 5,416 2,040 165 Total interest expense $ 20,245 $ 15,306 32 $ 52,696 $ 41,623 27 Interest on bank debt increased in 2007 compared to 2006 due to increased capitalization including debt levels, largely resulting from the Rainbow asset acquisition in the third quarter of 2006 and the Capitol acquisition in the second quarter of 2007. Commodity price risk management program The Trust executes a commodity price risk management program that is designed to limit the Trust’s exposure to downturns in commodity prices and to protect monthly cash distributions and support the Trust’s capital program. Our risk management strategy generally uses structures that provide a floor price while allowing upside participation in a rising commodity price market. Provident Energy Trust 2007 Third Quarter Results p10 In accordance with the Trust’s credit policy, the Trust mitigates associated credit risk by limiting financial derivative transactions to counterparties within approved credit limits. In the Midstream business, production margins are affected by the spread between the purchase cost of natural gas and sales price of propane, butane and condensate. Financial market liquidity may not provide sufficient or adequate opportunity to directly hedge propane, butane and condensate prices over the longer term. Prices for propane, butane and condensate historically have correlated with prices for crude oil. As a consequence, Provident has entered into natural gas and crude oil financial derivative contracts through 2012 in order to protect operating margins in the Midstream business. Short term financial derivative instruments directly fixing propane and butane prices have also been executed. Activity in the Third Quarter A summary of Provident’s risk management contracts executed during the third quarter of 2007 is contained in the following tables: COGP Volume Year Product (Buy)/Sell Terms Effective Period 2007 Crude Oil 525 Bpd Puts US $64.57 per bbl October 1 - December 31 125 Bpd Participating Swap US $65.00 per bbl (max to 95% above the floor price) October 1 - December 31 2008 250 Bpd Puts US $63.75 per bbl January 1 - December 31 250 Bpd Participating Swap US $60.00 per bbl (75.3% above the floor price) January 1 - December 31 125 Bpd Participating Swap US $65.00 per bbl (50.4% above the floor price) January 1 - December 31 325 Bpd Participating Swap US $67.20 per bbl (70% above the floor price) July 1 - December 31 2009 125 Bpd Participating Swap US $60.00 per bbl (60% above the floor price) January 1 - December 31 425 Bpd Participating Swap US $62.50 per bbl (55.2% above the floor price) January 1 - December 31 2007 Natural Gas 7,750 Gjpd Puts Cdn $4.78 per gj October 1 - October 31 1,000 Gjpd Participating Swap Cdn $5.00 per gj (51% above the floor price) October 1 - October 31 2008 1,000 Gjpd Puts Cdn $6.00 per gj January 1 - March 31 5,000 Gjpd Participating Swap Cdn $6.48 per gj (max up to 100% above the floor price) January 1 - March 31 2,000 Gjpd Participating Swap Cdn $6.00 per gj (max up to 85% above the floor price) January 1 - October 31 2,000 Gjpd Participating Swap Cdn $6.00 per gj (56% above the floor price) April 1 - October 31 1,000 Gjpd Participating Swap Cdn $6.75 per gj (51% above the floor price) April 1 - December 31 1,000 Gjpd Participating Swap Cdn $7.00 per gj (max up to 85% above the floor price) April 1 - December 31 1,000 Gjpd Participating Swap Cdn $6.50 per gj (50% above the floor price) November 1 - December 31 1,000 Gjpd Participating Swap Cdn $6.50 per gj (max up to 90% above the floor price) November 1 - December 31 2,000 Gjpd Participating Swap Cdn $6.75 per gj (max up to 90% above the floor price) November 1 - December 31 2,000 Gjpd Participating Swap Cdn $7.00 per gj (max up to 85% above the floor price) November 1 - December 31 2,000 Gjpd Participating Swap Cdn $7.50 per gj (max up to 100% above the floor price) November 1 - December 31 2009 1,000 Gjpd Participating Swap Cdn $6.50 per gj (50% above the floor price) January 1 - March 31 1,000 Gjpd Participating Swap Cdn $6.50 per gj (max up to 90% above the floor price) January 1 - March 31 1,000 Gjpd Participating Swap Cdn $6.75 per gj (51% above the floor price) January 1 - March 31 2,000 Gjpd Participating Swap Cdn $6.75 per gj (max up to 90% above the floor price) January 1 - March 31 1,000 Gjpd Participating Swap Cdn $7.00 per gj (max up to 85% above the floor price) January 1 - March 31 2,000 Gjpd Participating Swap Cdn $7.00 per gj (max up to 85% above the floor price) January 1 - March 31 2,000 Gjpd Participating Swap Cdn $7.50 per gj (max up to 100% above the floor price) January 1 - March 31 Provident Energy Trust 2007 Third Quarter Results p11 USOGP Volume Effective Period Year Product (Buy)/Sell Terms 2007 Crude Oil 125 Bpd Participating Swap US $62.50 per bbl (max up to 95% above the floor price) October 1 - December 31 125 Bpd Participating Swap US $65.00 per bbl (92.1% above the floor price) October 1 - December 31 2008 125 Bpd Participating Swap US $60.00 per bbl (78% above the floor price) January 1 - December 31 125 Bpd Participating Swap US $65.00 per bbl (57.5% above the floor price) January 1 - December 31 790 Bpd US $72.89 per bbl (10) January 1 - December 31 2009 425 Bpd Participating Swap US $60.00 per bbl (61.45% above the floor price) January 1 - December 31 679 Bpd US $71.38 per bbl (10) January 1 - December 31 250 Bpd Participating Swap US $62.50 per bbl (67.25% above the floor price) January 1 - December 31 500 Bpd US $72.25 per bbl April 1 - June 30 250 Bpd US $72.47 per bbl October 1 - December 31 250 Bpd Participating Swap US $60.00 per bbl (70% above the floor price) October 1 - December 31 500 Bpd Participating Swap US $65.00 per bbl (54% above the floor price) October 1 - December 31 500 Bpd Participating Swap US $65.00 per bbl (50% above the floor price) October 1 - December 31 2010 609 Bpd US $70.42 per bbl (10) January 1 - December 31 250 Bpd Participating Swap US $62.50 per bbl (56.20% above the floor price) January 1 - December 31 250 Bpd Participating Swap US $60.00 per bbl (70% above the floor price) January 1 - June 30 500 Bpd Participating Swap US $65.00 per bbl (50% above the floor price) January 1 - June 30 250 Bpd US $72.47 per bbl January 1 - June 30 542 Bpd US $72.05 per bbl January 1 - July 31 2008 Natural Gas 48,643 Mmbtu US $8.01 per mmbtu (11) January 1 - December 31 2009 44,071 Mmbtu US $8.01 per mmbtu (11) January 1 - December 31 2010 40,471 Mmbtu US $8.01 per mmbtu (11) January 1 - December 31 2011 40,400 Mmbtu US $8.01 per mmbtu (11) January 1 - March 31 Midstream Volume Year Product (Buy)/Sell Terms Effective Period 2007 Crude Oil (11,595) Bpd US $73.54 per bbl (4) October 1 - December 31 1,613 Bpd US $77.53 per bbl (9) October 1 - October 31 1,667 Bpd US $77.66 per bbl (9) November 1 - November 30 806 Bpd US $77.97 per bbl (9) December 1 - December 31 Natural Gas 2,500 Gjpd Cdn $6.11 per gj (9) November 1 - November 30 Propane 11,543 Bpd US $1.2257 per gallon (4) (6) October 1 - December 31 1,630 Bpd US $1.2184 per gallon (6) (9) October 1 - December 31 Normal Butane 815 Bpd US $1.4727 per gallon (7) (9) October 1 - December 31 2,450 Bpd US $1.4299 per gallon (4) (7) October 1 - December 31 ISO Butane 2,010 Bpd US $1.425 per gallon (4) (8) October 1 - December 31 2008 Crude Oil (845) Bpd US $74.64 per bbl (4) January 1 - March 31 Propane 850 Bpd US $1.2487 per gallon (4) (6) January 1 - March 31 5,645 Bpd US $1.2829 per gallon (6) (9) January 1 - February 29 Normal Butane 150 Bpd US $1.4325 per gallon (4) (7) January 1 - March 31 ISO Butane 150 Bpd US $1.4453 per gallon (4) (8) January 1 - March 31 2009 Crude Oil 712 Bpd Cdn $74.21 per bbl January 1 - August 31 1,000 Bpd Participating Swap US $63.13 per bbl (56% above the floor price) July 1 - August 31 Natural Gas (5,930) Gjpd Cdn $7.32 per gj January 1 - August 31 Foreign Exchange Sell US $1,972,561 per month @ 1.0245 (5) July 1 - August 31 Provident Energy Trust 2007 Third Quarter Results p12 Midstream, cont'd. Year Product Volume Terms Effective Period 2010 Crude Oil 1,552 Bpd Cdn $72.31 per bbl January 1 - August 31 500 Bpd Participating Swap Cdn $61.50 per bbl (50% above the floor price) July 1 - August 31 Natural Gas (9,687 ) Gjpd Cdn $7.09 per gj January 1 - August 31 2012 Crude Oil 2,171 Bpd Cdn $72.61 per bbl January 1 - September 30 Natural Gas (12,204 ) Gjpd Cdn $7.02 per gj January 1 - September 30 Corporate Volume Year Product (Buy)/Sell Terms Effective Period 2007 Foreign Exchange Buy US $1,000,000 @ .9925 (5) October 5 2007 Interest Rate Pay fixed rate of 4.8852% - Receive 3M CAD BA on Cdn $50MM Notional (12) July 1 - December 31 2008 Interest Rate Pay fixed rate of 4.8852% - Receive 3M CAD BA on Cdn $50MM Notional (12) January 1 - July 31 (1)The above table represents a number of transactions entered into over an extended period of time. (2)Natural Gas contracts are settled against AECO monthly index. (3)Crude Oil contracts are settled against NYMEX WTI calendar average. (4)Conversion of Crude Oil BTU hedges to liquids. (5)US dollar hedge contracts settled against Bank of Canada noon rate average. (6)Propane contracts are settled against Belvieu C3 TET. (7)Normal Butane contracts are settled against Belvieu NC4 NON-TET. (8)ISO Butane contracts are settled against Belvieu IC4 NON-TET. (9)Midstream inventory hedges. (10)Deal contingent commodity swap to support pending acquisition of Quicksilver assets. Crude Oil contracts settle against NYMEX WTI. (11)Deal contingent commodity swap to support pending acquisition of Quicksilver assets. Natural Gas contracts settle against Natural Gas - Michcon City Gate Inside FERC. (12)Settles quarterly against 3M CAD BA interest rate. A summary of all of Provident’s contracts in place at September 30, 2007 is available on Provident’s website at www.providentenergy.com. Settlement of commodity contracts The following is a summary of the net funds flow from operations to settle commodity contracts during the third quarter of 2007. For comparative purposes the 2006 amounts are also summarized. a) Crude oil For the quarter ended September 30, 2007, Provident paid $5.8 million to settle various oil market based contracts on an aggregate volume of 1.0 million barrels. During the quarter ended September 30, 2006, Provident paid $2.9 million to settle various oil market based contracts on an aggregate volume of 0.7 million barrels. Strong oil prices during the quarter caused the opportunity cost on oil price risk management activities. For the nine months ended September 30, 2007, Provident paid $2.4 million to settle various oil market based contracts on an aggregate volume of 2.3 million barrels. During the nine months ended September 30, 2006, Provident paid $7.0 million to settle various oil market based contracts on an aggregate volume of 1.6 million barrels. It is estimated that if all contracts in place had been settled at September 30, 2007 an opportunity cost of $38.3 million (September 30, 2006 - $1.6 million) would have been incurred. Provident Energy Trust 2007 Third Quarter Results p13 b) Natural Gas For the quarter ended September 30, 2007, Provident received $5.9 million to settle various natural gas market based contracts on an aggregate volume of 4.6 million gj’s. Weak natural gas prices during the quarter caused the gain on natural gas price risk management activities. For comparison, during the quarter ended September 30, 2006, Provident received $2.7 million to settle various natural gas market based contracts on an aggregate of 1.4 million gj’s. For the nine months ended September 30, 2007, Provident received $4.5 million to settle various natural gas market based contracts on an aggregate volume of 12.2 million gj’s. For comparison, during the nine months ended September 30, 2006, Provident received $3.8 million to settle various natural gas market based contracts on an aggregate of 4.8 million gj’s. It is estimated that if contracts in place had been settled at September 30, 2007 an opportunity gain of $3.5 million (September 30, 2006 – $9.1 million) would have been incurred. c) Midstream For the quarter ended September 30, 2007 Provident received $5.2 million (2006 – paid $2.5 million) to settle Midstream oil market based contracts on an aggregate volume of 0.3 million barrels (2006 – 0.7 million barrels) and paid $19.5 million (2006 - $9.7 million) to settle Midstream natural gas market based contracts on an aggregate volume of 6.8 million gj’s (2006 – 5.4 million gj’s). A strong “frac spread ratio” between low natural gas prices and high crude oil prices caused this net opportunity cost. In addition, for the third quarter of 2007, Provident paid $9.0 million (2006 – received $1.2 million) to settle Midstream NGL market based contracts on an aggregate volume of 1.7 million barrels (2006 – 0.3 million barrels). For the nine months ended September 30, 2007 Provident received $17.7 million (2006 – paid $4.2 million) to settle Midstream oil market based contracts on an aggregate volume of 0.8 million barrels (2006 – 1.2 million barrels) and paid $31.9 million (2006 – $18.3 million) to settle Midstream natural gas market based contracts on an aggregate volume of 18.7 million gj’s (2006 – 10.3 million gj’s). In addition, Provident paid $21.6 million (2006 – received $1.7 million) to settle Midstream NGL market based contracts on an aggregate volume of 4.8 million barrels (2006 – 0.7 million barrels). It is estimated that if contracts in place had been settled at September 30, 2007 an opportunity cost of $99.9 million (September 30, 2006 – $40.1 million) would have been incurred. These unrealized “mark-to-market” opportunity costs relate to positions with effective periods ranging from 2007 through 2012 and are required to be recognized in the financial statements under generally accepted accounting principles. These unrealized opportunity costs relate to financial derivative instruments which were entered into in order to manage commodity prices and protect future Midstream product margins. Fluctuations in the market value of these instruments have no impact on funds flow from operations until the instrument is settled. d) Foreign exchange contracts For the quarter ended September 30, 2007, Provident received $1.8 million to settle various foreign exchange based contracts (2006 – paid $0.3 million). For the nine months ended September 30, 2007, Provident received $1.3 million to settle various foreign exchange based contracts (2006 - $0.5 million). The foreign exchange gains have been included in note 12 as a component of foreign exchange gain and other and allocated to their respective business segments. It is estimated that if contracts in place had been settled at September 30, 2007 an opportunity gain of $0.8 million (September 30, 2006 – nil) would have been incurred. e) Interest rate contracts As at September 30, 2007 the estimated value of contracts in place settled at September 30 interest rates was an opportunity cost of $0.1 million (September 30, 2006 - nil). Provident Energy Trust 2007 Third Quarter Results p14 Goodwill Goodwill representsthe excess of the cost of an acquired enterprise over the net of the amounts assigned to assets acquired and liabilities assumed. In the second quarter of 2007, the Capitol Energy acquisition resulted in additional goodwill of $86.7 million. In 2005, theMidstream NGL Acquisition resulted in goodwill of $100.4 million. Goodwill of $330.9 million arose from COGP acquisitions in 2002 and 2004. Liquidity and capital resources Consolidated ($ 000s) September 30, 2007 December 31, 2006 % Change Long-term debt - revolving term credit facility $ 942,495 $ 702,993 34 Long-term debt - convertible debentures 274,641 285,792 (4 ) Total debt 1,217,136 988,785 23 Equity (at book value) 1,634,459 1,542,974 6 Total capitalization at book value $ 2,851,595 $ 2,531,759 13 Total debt as a percentage of total book value capitalization 43 % 39 % 10 Provident operates three business units with similar but not identical monthly cash settlement cycles. Midstream revenues are received at various times throughout the month. Provident’s working capital position is affected by seasonal fluctuations that reflect commodity price changes, drilling cycles in its oil and gas operations and inventory balances in its Midstream business unit. Provident relies on funds flow from operations, external lines of credit and access to equity markets to fund capital programs and acquisitions. As at September 30, 2007, Provident held non-bank sponsored asset-backed commercial paper amounting to $7.0 million. These securities were previously classified as a component of cash and cash equivalent on the balance sheet. As at September 30, 2007 these securities have been classified as other current assets ($1.5 million) and investments ($5.5 million) due to a reduction in market liquidity for these investments. Provident does not expect the resolution of the liquidity issues to have a significant impact on its operations. Long-term debt and working capital As at September 30, 2007 Provident had drawn on 71 percent of its term credit facilities that included a $1,125 million Canadian facility and a USD $212.7 million credit facility for USOGP. This compares to 63 percent drawn as at December 31, 2006. At September 30, 2007 Provident had letters of credit guaranteeing Provident’s performance under certain commercial and other contracts that totaled $32.9 million, increasing bank line utilization to 74 percent. The guarantees totaled $31.9 million at December 31, 2006. Provident’s working capital decreased by $52.3 million as at September 30, 2007 relative to December 31, 2006. This amount includes a $56.1 million increase in the current portion of financial derivative instruments, a $90.9 million increase in accounts payable and accrued liabilities, and a $2.6 million increase in distributions payable, partially offset by a $14.7 million increase in accounts receivable, a $50.9 million increase in inventory, and a $31.3 million increase in prepaid expenses and other current assets. Prepaid expenses and other assets at September 30, 2007 of $47.7 million includes a $34.9 million deposit related to the U.S. acquisition which closed on November 1, 2007. Provident Energy Trust 2007 Third Quarter Results p15 Third quarter funds flow from operations in 2007 was $105.1 million. The ratio of debt to annualized third quarter funds flow from operations was 2.9 to one, as compared to third quarter 2006 debt to annualized funds flow from operations of 2.4 to one. The increase reflects debt issued in connection with the Capitol Energy acquisition. Trust units On May 24, 2007, the Trust issued 25,490,197 Subscription Receipts at a price of $12.75 per Subscription Receipt for total proceeds of $325 million ($308.3 million net of issue costs). On June 7, 2007, an additional 3,823,530 Subscription Receipts were issued at a price of $12.75 on exercise of the underwriter’s over-allotment option, for additional proceeds of $48.8 million ($46.3 million net of issue costs). Each Subscription Receipt entitled the holder to receive one trust unit upon completion of the Capitol Energy Resources Ltd. (Capitol) acquisition. The acquisition closed on June 19, 2007 at which time all the outstanding Subscription Receipts were converted into trust units. Proceeds from the issue were used to fund the Capitol acquisition. For the quarter ended September 30, 2007 the Trust issued 0.5 million units on conversion of convertible debentures (2006 – 0.8 million units). An additional 0.1 million units pursuant to the unit option plan were issued for the quarter ended September 30, 2007 (2006 – 0.1 million units). Under Provident’s Premium Distribution, Distribution Reinvestment (DRIP) and Optional Unit Purchase Plan program 1.3 million units were elected in the third quarter and were issued or are to be issued representing proceeds of $14.8 million (2006 – 0.5 million units for proceeds of $8.3 million). At September 30, 2007, management and directors held approximately 0.9 percent of the outstanding units. Non-controlling interests – USOGP operations A non-controlling interest arose from Provident’s June 15, 2004 acquisition of 92 percent of BreitBurn Energy Company L.P. (BreitBurn) of Los Angeles, California. Additional investments since June 2004 by Provident in BreitBurn have reduced the non-controlling interest percentage at September 30, 2007 to approximately 4.1 percent (December 31, 2006 – 4.4 percent). At September 30, 2007, the carrying value of this non-controlling interest was $5.6 million. In the second quarter of 2006, a USOGP subsidiary began a land development project with a partner. The subsidiary has a 20 percent interest, with the partner holding 80 percent. Because the subsidiary stands to receive a majority share of the future proceeds, Provident is consolidating the results in its statements, with non-controlling interest. Contributions by the non-controlling interest were $1.2 million in the third quarter (2006 - nil) and $3.8 million year-to-date (2006 - $2.7 million). At September 30, 2007, the carrying value of this non-controlling interest was $5.3 million. In the fourth quarter of 2006, Provident’s subsidiary, BreitBurn Energy Partners, L.P. (the “MLP”) completed its initial public offering. BreitBurn transferred oil and gas properties comprising approximately half of its proved reserves and two thirds of its daily production to the MLP. The offering of 6.9 million common units at U.S. $18.50 per unit resulted in approximately 34 percent of the MLP held by partners not related to Provident. During the second quarter of 2007, the MLP issued 7.0 million common units to third parties for proceeds of $237.5 million. As a result of this transaction, Provident’s interest in the MLP decreased from approximately 66 percent to approximately 50 percent, resulting in a dilution gain of $98.6 million recorded on the consolidated statement of operations. Provident continues to control and consolidate the MLP. The non-controlling interest balance increased by $138.9 million in the second quarter of 2007 reflecting the non-controlling interest ownership change from approximately 34 percent to approximately 50 percent. At September 30, 2007, the carrying value of this non-controlling interest was $171.9 million. Provident Energy Trust 2007 Third Quarter Results p16 Three months ended Nine months ended September 30, September 30, Non-controlling interests - USOGP ($ 000s) 2007 2006 2007 2006 Non-controlling interests, beginning of period $ 205,365 $ 12,068 $ 81,111 $ 11,885 Net (loss) income attributable to non-controlling interests (4,505 ) 1,929 (10,155 ) 547 Distributions to non-controlling interests (6,583 ) (698 ) (13,722 ) (1,808 ) Investments by non-controlling interests 1,240 - 144,372 2,675 Foreign currency translation adjustment (12,713 ) - (18,802 ) - Non-controlling interests, end of period $ 182,804 $ 13,299 $ 182,804 $ 13,299 Accumulated (loss) income attributable to non-controlling interests $ (4,641 ) $ 3,066 $ (4,641 ) $ 3,066 Capital expenditures and funding Consolidated Three months ended September 30, Nine months ended September 30, ($ 000s) 2007 2006 % Change 2007 2006 % Change Capital Expenditures and Funding Capital Expenditures Capital expenditures and reclamation fund contributions $ (54,907 ) $ (38,890 ) 41 $ (156,097 ) $ (131,432 ) 19 Property acquisitions, net (2,260 ) (472,731 ) (100 ) (262,413 ) (472,947 ) (45 ) Deposit on acquisition (34,871 ) - - (34,871 ) - - Corporate acquisitions - - - (467,850 ) (2,300 ) 20,241 Net capital expenditures $ (92,038 ) $ (511,621 ) (82 ) $ (921,231 ) $ (606,679 ) 52 Funded By Funds flow from operations net of declared distributions to unitholders and non-controlling interest $ 10,784 $ 48,421 (78 ) $ 32,681 $ 100,285 (67 ) Increase in long-term debt 71,067 290,225 (76 ) 200,159 288,395 (31 ) Issue of trust units, net of cost; excluding DRIP 471 213,501 (100 ) 361,118 216,924 66 DRIP proceeds 14,777 8,348 77 35,357 25,494 39 Contributions by non-controlling interests 1,153 - - 241,281 2,675 8,920 Change in working capital, including cash, sale of assets and change in investments (6,214 ) (48,874 ) (87 ) 50,635 (27,094 ) - Net capital expenditure funding $ 92,038 $ 511,621 (82 ) $ 921,231 $ 606,679 52 For the comparable quarters Provident has funded its net capital expenditures with funds flow from operations, debt and equity issued from treasury through public offerings and the DRIP (Distribution Re-Investment Program) as well as contributions by non-controlling interests. Provident expects to incur approximately $23 million in leasehold improvements and furniture and equipment associated with the head office move in 2008. To date, $6.8 million has been incurred. Of this amount, $4.4 million has been allocated to the COGP business unit and $2.4 million has been allocated to Midstream. Acquisitions On June 19, 2007, Provident acquired Capitol Energy Resources Ltd. (“Capitol”) for cash consideration of $467.9 million. Capitol, a public oil and gas exploration and production company active in the Western Canadian sedimentary basin, had as its principal asset a long-life resource play at Dixonville, Alberta. This play is being exploited using horizontal wells and will be further developed using waterflood technology. The acquisition was financed by the issuance of 29,313,727 trust units at $12.75 per unit and Provident’s credit facility. Provident Energy Trust 2007 Third Quarter Results p17 In May 2007, BreitBurn Energy Partners L.P. (the “MLP”) completed two oil and gas property acquisitions, one in Florida for cash consideration of USD $107.7 million and one in California for cash consideration of USD $92.4 million. The acquisitions were financed by the issue of units by the MLP to institutional investors. As a result of these unit issues, Provident’s interest in the MLP has decreased from approximately 66 percent to approximately 50 percent. Provident continues to control and consolidate the MLP. Non-cash unit based compensation Non-cash unit based compensation includes expenses or recoveries associated with Provident’s restricted and performance unit plan, unit option plan, unit appreciation rights and other unit based compensation plans. Provident accounts for the unit option plan using the fair value of the option at the time of issue. The other unit based compensation is recorded at the estimated fair value of the notional units granted. Compensation expense associated with the plans is deferred and recognized in earnings over the vesting period of each plan. The expense associated with each period is recorded as non-cash unit based compensation (a component of general and administrative expense). A portion is also allocated to operating expense. Provident recorded unit based compensation expense of $12.0 million for the quarter ended September 30, 2007 (2006 - $4.0 million) included primarily in general and administrative expense. Provident made payments in respect of unit based compensation of $0.7 million in the third quarter of 2007 (2006 - $1.1 million). For the nine months ended September 30, 2007, Provident recorded unit based compensation expense of $32.6 million (2006 - $15.9 million) and made related cash payments of $15.6 million (2006 - $5.7 million). At September 30, 2007, the current portion of the liability totaled $25.7 million (December 31, 2006 - $18.2 million) and the long-term portion totaled $23.3 million (December 31, 2006 - $16.3 million). Subsequent events U.S. acquisition closed On November 1, 2007, the MLP closed its previously announced acquisition of natural gas, crude oil and related assets in Michigan, Indiana and Kentucky from Quicksilver Resources Inc. for USD $750 million in cash and approximately 21.3 million common units of the MLP. The acquisition is comprised of natural gas-weighted producing assets located primarily in the Michigan Antrim Shale. Daily production as at October 31, 2007 of approximately 90 million cubic feet of gas equivalent comes from over 5,000 gross producing wells. The cash portion of the purchase price will be funded by a private placement of new MLP units and bank debt. As a result of this transaction, Provident’s interest in the MLP has decreased from approximately 50 percent to approximately 22 percent. Provident expects to record a related dilution gain in the fourth quarter of 2007. Provident continues to control the MLP through its 95.6 percent ownership of the general partner. Canadian acquisition announced On October 22, 2007, the Trust announced that it has reached an acquisition agreement with Triwest Energy Inc. (Triwest), a privately held company with oil assets in southeast Saskatchewan. Pursuant to the agreement, the Trust has made an offer to acquire all outstanding shares of Triwest for an exchange of approximately 6.25 million Trust units. The Trust will also assume Triwest’s debt and working capital deficiency of approximately $13 million. Triwest operates approximately 1,300 barrels per day of oil production. The Trust expects the transaction to close near the end of November 2007. Provident Energy Trust 2007 Third Quarter Results p18 COGP segment review Crude oil and liquids price The following prices are net of transportation expense. COGP Three months ended September 30, Nine months ended September 30, ($ per bbl) 2007 2006 % Change 2007 2006 % Change Oil per barrel WTI (US$) $ 75.38 $ 70.48 7 $ 66.19 $ 68.22 (3 ) Exchange rate (from US$ to Cdn$) $ 1.04 $ 1.12 (7 ) $ 1.10 $ 1.13 (3 ) WTI expressed in Cdn$ $ 78.74 $ 78.94 - $ 73.13 $ 77.09 (5 ) Realized pricing before financial derivative instruments Light/Medium oil $ 61.17 $ 56.98 7 $ 58.28 $ 58.86 (1 ) Heavy oil $ 45.34 $ 48.15 (6 ) $ 41.39 $ 40.10 3 Natural gas liquids $ 55.47 $ 51.91 7 $ 52.30 $ 53.33 (2 ) Crude oil and natural gas liquids $ 57.63 $ 54.53 6 $ 54.40 $ 54.29 - In the third quarter of 2007, COGP’s realized oil and natural gas liquids price, prior to the impact of financial derivative instruments, increased by six percent to $57.63 per barrel compared to $54.53in the third quarter of 2006. The 2007 increase was a result of a seven percent increase in $US WTI crude oil price and increased pricing for light/medium oil relative to $US WTI partially offset by an unfavorable exchange rate and wider price differentials relative to WTI. Natural gas price The following prices are net of transportation expense. COGP Three months ended September 30, Nine months ended September 30, ($ per mcf) 2007 2006 % Change 2007 2006 % Change AECO monthly index (Cdn$ per mcf) $ 5.61 $ 6.03 (7 ) $ 6.79 $ 7.19 (6 ) Corporate natural gas price per mcf before financial derivative instruments (Cdn$) $ 4.94 $ 5.90 (16 ) $ 6.54 $ 6.64 (2 ) COGP’s third quarter 2007 realized natural gas price, before financial derivative instruments, decreased 16 percent as compared to the third quarter of 2006, higher than the decrease in the benchmark AECO index price of seven percent. Provident markets to aggregators and can sell to the market on daily and monthly indices, receiving prices which are based on the heat content of the natural gas. Provident’s realized prices and changes in prices will therefore differ from benchmark indices. Production COGP Three months ended September 30, Nine months ended September 30, 2007 2006 % Change 2007 2006 % Change Daily production Crude oil - Light/Medium (bpd) 8,858 6,640 33 7,334 6,897 6 - Heavy (bpd) 2,324 2,004 16 1,973 2,125 (7 ) Natural gas liquids (bpd) 1,255 1,310 (4 ) 1,329 1,424 (7 ) Natural gas (mcfd) 93,511 78,560 19 92,309 77,410 19 Oil equivalent (boed) (1) 28,022 23,047 22 26,021 23,348 11 (1) Provident reports equivalent production converting natural gas to oil on a 6:1 basis. Provident Energy Trust 2007 Third Quarter Results p19 Production increased 22 percent to 28,022 boed during the third quarter of 2007 as compared to 23,047 boed in the comparable 2006 quarter. The increase in production was primarily a result of the Capitol acquisition on June 19, 2007 which increased both oil and gas production, and the August 31, 2006 Rainbow asset acquisition and subsequent drilling program which increased natural gas production. Production for the third quarter of 2007 was weighted 56 percent natural gas, 36 percent light/medium crude oil and natural gas liquids, and eight percent heavy oil. Production over the nine months ended September 30, 2007 was weighted 59 percent natural gas, 33 percent light/medium crude and natural gas liquids, and eight percent heavy oil. Drilling and optimization activity in COGP’s core producing areas has proven successful. COGP executed a 32 well drilling program in Northwest Alberta early in 2007 accompanied by a facility and optimization program that realized production gains. Provident’s newest core area, Dixonville, is delivering positive results as drilling to date has been 100 percent successful. In Dixonville, there are currently three drilling rigs in service and well completions and tie-ins are underway. Production from the oil pool, where Provident attributes the greatest value, experienced unanticipated down time in the third quarter, however, production is now in line with internal expectations. Non-associated gas production from neighboring fields is lower than expected due to natural declines. Dixonville production for the month of September averaged 3,864 boed and is on track to exit 2007 at a production rate of over 5,000 boed. Provident’s COGP production summarized by core areas is as follows: COGP Three months ended West Central Southern Northwest Southeast Southwest September 30, 2007 Alberta Alberta Alberta Dixonville Saskatchewan Saskatchewan Lloydminster Other Total Daily production Crude oil - Light/Medium (bpd) 940 1,816 264 2,644 1,612 310 1,256 16 8,858 - Heavy (bpd) - 2,324 - 2,324 Natural gas liquids (bpd) 1,021 116 85 16 - - 17 - 1,255 Natural gas (mcfd) 27,792 21,614 28,274 5,743 155 8,423 1,480 30 93,511 Oil equivalent (boed) (1) 6,593 5,534 5,061 3,618 1,638 1,714 3,843 21 28,022 COGP Three months ended West Central Southern Northwest Southeast Southwest September 30, 2006 Alberta Alberta Alberta Dixonville Saskatchewan Saskatchewan Lloydminster Other Total Daily production Crude oil - Light/Medium (bpd) 995 2,130 80 - 1,800 315 1,299 21 6,640 - Heavy (bpd) - 2,004 - 2,004 Natural gas liquids (bpd) 1,143 141 - 24 2 1,310 Natural gas (mcfd) 33,094 21,894 7,897 - 181 14,150 1,344 - 78,560 Oil equivalent (boed) (1) 7,654 5,920 1,396 - 1,830 2,673 3,551 23 23,047 (1) Provident reports equivalent production converting natural gas to oil on a 6:1 basis. COGP Nine months ended West Central Southern Northwest Southeast Southwest September 30, 2007 Alberta Alberta Alberta Dixonville Saskatchewan Saskatchewan Lloydminster Other Total Daily production Crude oil - Light/Medium (bpd) 974 1,911 253 1,006 1,617 309 1,249 15 7,334 - Heavy (bpd) - 1,973 - 1,973 Natural gas liquids (bpd) 1,061 120 121 6 - - 21 - 1,329 Natural gas (mcfd) 30,248 21,801 27,568 2,166 154 8,900 1,465 7 92,309 Oil equivalent (boed) (1) 7,076 5,665 4,969 1,373 1,643 1,792 3,487 16 26,021 Provident Energy Trust 2007 Third Quarter Results p20 COGP Nine months ended West Central Southern Northwest Southeast Southwest September 30, 2006 Alberta Alberta Alberta Dixonville Saskatchewan Saskatchewan Lloydminster Other Total Daily production Crude oil - Light/Medium (bpd) 1,128 2,269 27 - 1,738 322 1,348 65 6,897 - Heavy (bpd) - 2,125 - 2,125 Natural gas liquids (bpd) 1,266 136 - 22 - 1,424 Natural gas (mcfd) 35,690 23,431 2,661 - 167 13,972 1,320 169 77,410 Oil equivalent (boed) (1) 8,342 6,310 471 - 1,766 2,651 3,715 93 23,348 (1)Provident reports equivalent production converting natural gas to oil on a 6:1 basis. (2)Represents production from June 19, 2007 (date of Capitol Energy Resources Ltd. acquisition). Revenue and royalties COGP Three months ended September 30, Nine months ended September 30, ($ 000s except per boe and mcf data) 2007 2006 %Change 2007 2006 % Change Oil Revenue $ 59,542 $ 43,688 36 $ 138,989 $ 134,098 4 Realized loss on financial derivative instruments (2,475 ) (670 ) 269 (3,230 ) (2,540 ) 27 Royalties (11,358 ) (9,209 ) 23 (26,720 ) (25,916 ) 3 Net revenue $ 45,709 $ 33,809 35 $ 109,039 $ 105,642 3 Net revenue (per barrel) $ 44.43 $ 42.51 5 $ 42.91 $ 42.89 - Royalties as a percentage of revenue 19.1 % 21.1 % 19.2 % 19.3 % Natural gas Revenue $ 42,516 $ 42,624 - $ 164,860 $ 140,247 18 Realized gain on financial derivative instruments 5,892 2,625 124 4,459 3,762 19 Royalties (9,662 ) (8,677 ) 11 (31,717 ) (30,520 ) 4 Net revenue $ 38,746 $ 36,572 6 $ 137,602 $ 113,489 21 Net revenue (per mcf) $ 4.50 $ 5.06 (11 ) $ 5.46 $ 5.37 2 Royalties as a percentage of revenue 22.7 % 20.4 % 19.2 % 21.8 % Natural gas liquids Revenue $ 6,404 $ 6,258 2 $ 18,974 $ 20,734 (8 ) Royalties (1,444 ) (1,678 ) (14 ) (4,799 ) (5,229 ) (8 ) Net revenue $ 4,960 $ 4,580 8 $ 14,175 $ 15,505 (9 ) Net revenue (per barrel) $ 42.96 $ 38.00 13 $ 39.07 $ 39.88 (2 ) Royalties as a percentage of revenue 22.5 % 26.8 % 25.3 % 25.2 % Total Revenue $ 108,462 $ 92,570 17 $ 322,823 $ 295,079 9 Realized gain on financial derivative instruments 3,417 1,955 75 1,229 1,222 1 Royalties (22,464 ) (19,564 ) 15 (63,236 ) (61,665 ) 3 Net revenue $ 89,415 $ 74,961 19 $ 260,816 $ 234,636 11 Net revenue (per boe) $ 34.68 $ 35.35 (2 ) $ 36.72 $ 36.81 - Royalties as a percentage of revenue 20.7 % 21.1 % 19.6 % 20.9 % Note: the above revenue, net revenue and net revenue per boe figures are presented net of transportation expenses. Quarter over quarter, 2007 COGP net revenue per boe declined by two percent to $34.68, while net revenue increased by 19 percent to $89.4 million. The higher revenue is largely due to increased oil and natural gas production from the Capitol acquisition on June 19, 2007 and increased natural gas production from the August 31, 2006 acquisition and subsequent drilling and optimization program at Northwest Alberta. Also contributing to the higher revenue were increased realized crude oil and natural gas liquids prices, partially offset by a decrease in realized natural gas prices, an unfavorable exchange rate, and wider differentials. Royalties, which are price sensitive and affected by production levels, decreased as a percentage of revenue to 20.7 percent in the third quarter of 2007 from 21.1 percent for the comparable quarter in 2006 primarily due to an oil royalty rate that was a lower percentage of higher realized crude oil prices offset Provident Energy Trust 2007 Third Quarter Results p21 by an increased natural gas royalty rate due to a one-time override royalty payment. The increase in realized gains on financial derivative instruments was a result of the decrease in the benchmark AECO gas price partially offset by a loss on oil contracts in a higher crude oil price environment. For the nine months ended September 30, 2007 net revenue per boe was $36.72 compared to $36.81 in the same period of 2006. Production expenses COGP Three months ended September 30, Nine months ended September 30, ($ 000s, except per boe data) 2007 2006 % Change 2007 2006 % Change Production expenses $ 31,378 $ 22,865 37 $ 82,743 $ 69,324 19 Production expenses (per boe) $ 12.17 $ 10.78 13 $ 11.65 $ 10.88 7 Third quarter 2007 production expenses increased 37 percent to $31.4 million from $22.9 million in the comparable 2006 quarter. The increase was mainly due to the 22 percent increase in production. On a per barrel basis, production expenses have increased to $12.17 per boe from $10.78 in the third quarter of 2006. For the third quarter of 2007, COGP experienced additional costs due to unexpected weather events. July and August 2007 had increased power costs from hot weather in Southern Alberta and West Central Alberta and increased road maintenance costs in Northwest Alberta due to significant wet weather. Year-to-date, production expenses increased 19 percent to $82.7 million from $69.3 million in 2006, reflecting an 11 percent increase in production. As well, the year-to-date increase is a result of the above activities and higher maintenance and service costs incurred during the first quarter of 2007, reflecting strong demand for services. Additional costs were incurred as a result of turnaround and facility optimization work primarily in Northwest Alberta. The higher production costs were partially offset by low costs at Dixonville. Operating netback COGP Three months ended September 30, Nine months ended September 30, ($ per boe) 2007 2006 % Change 2007 2006 % Change Netback per boe Gross production revenue $ 42.06 $ 43.66 (4 ) $ 45.45 $ 46.29 (2 ) Royalties (8.71 ) (9.23 ) (6 ) (8.90 ) (9.67 ) (8 ) Operating costs (12.17 ) (10.78 ) 13 (11.65 ) (10.88 ) 7 Field operating netback 21.18 23.65 (10 ) 24.90 25.74 (3 ) Realized gain on financial derivative instruments 1.33 0.92 45 0.17 0.19 (11 ) Operating netback after realized financial derivative instruments $ 22.51 $ 24.57 (8 ) $ 25.07 $ 25.93 (3 ) COGP operating netbacks have transportation expense netted against gross production revenue. Third quarter 2007 field operating netback decreased 10 percent to $21.18 per boe from $23.65 per boe in the comparable 2006 quarter. Year-to-date field operating netback of $24.90 per boe was three percent below the field operating netback for the same period in 2006. The decrease in field operating netback resulted from a higher production weighting to natural gas at a time of lower realized natural gas prices. As well, increased operating costs per boe offset lower royalties. Operating netbacks after realized financial derivative instruments decreased by eight percent to $22.51 per boe from $24.57 per boe for the quarter, and decreased by three percent to $25.07 from $25.93 year-to-date. The third quarter result reflects a realized gain on financial derivative instruments of $1.33 per boe compared to $0.92 realized gain in the comparable quarter in 2006. Provident Energy Trust 2007 Third Quarter Results p22 General and administrative COGP Three months ended September 30, Nine months ended September 30, ($ 000s, except per boe data) 2007 2006 % Change 2007 2006 % Change Cash general and administrative $ 6,399 $ 6,490 (1 ) $ 21,519 $ 17,655 22 Non-cash unit based compensation 3,701 1,208 206 6,712 3,138 114 $ 10,100 $ 7,698 31 $ 28,231 $ 20,793 36 Cash general and administrative (per boe) $ 2.48 $ 3.06 (19 ) $ 3.03 $ 2.77 9 Third quarter 2007 COGP cash general and administrative expenses decreased one percent to $6.4 million compared to $6.5 million in the third quarter of 2006. On a per barrel basis, cash general and administrative expenses decreased 19 percent to $2.48 per boe in 2007 compared to the $3.06 per boe in the third quarter of 2006. For the nine months ended September 30, 2007, cash general and administrative expenses were $3.03 per boe, compared to $2.77 per boe in 2006. The increase in cash general and administrative expenses reflects additional provisions for short-term incentive compensation reflecting the performance of the Trust in relation to established industry benchmarks, as well as increases in ongoing regulatory compliance and reporting costs. Non-cash unit based compensation increased 206 percent to $3.7 million in the third quarter of 2007 from $1.2 million in the third quarter of 2006. Year-to-date, non-cash unit based compensation increased to $6.7 million from $3.1 million in 2006. The increase reflects increased employee incentive costs due to an additional annual award in 2007 and the total return performance of the Trust as measured against an industry peer group. Capital expenditures Three months ended Nine months ended COGP September 30, September 30, ($ 000s) 2007 2006 2007 2006 Capital expenditures - by category Geological, geophysical and land $ 1,819 $ 1,043 $ 3,900 $ 3,441 Drilling and recompletions 27,314 10,916 75,940 41,819 Facilities and equipment 2,783 1,108 7,551 4,988 Other capital 1,744 1,429 6,273 1,565 Total additions $ 33,660 $ 14,496 $ 93,664 $ 51,813 Capital expenditures - by area West central Alberta $ 2,299 $ 2,393 $ 6,892 $ 7,312 Southern Alberta 4,711 5,703 11,201 14,619 Northwest Alberta 2,798 285 30,101 285 Dixonville 15,868 - 17,671 - Southeast Saskatchewan 2,367 313 3,224 1,557 Southwest Saskatchewan 1,677 1,529 12,283 21,671 Lloydminster 2,157 3,013 5,852 5,524 Office and other 1,783 1,260 6,440 845 Total additions $ 33,660 $ 14,496 $ 93,664 $ 51,813 Property acquisitions, net $ 1,860 $ 472,731 $ 11,569 $ 474,955 In the third quarter of 2007, Provident’s COGP business unit spent $27.3 million relating to drilling and recompletion activities, drilling 17.4 net wells with 100 percent success. In COGP’s newest core area, Dixonville, $15.9 million was spent primarily on drilling and completion activities, consisting of 13.0 net wells. Northwest Alberta expenditures of $2.8 million were primarily on preparation work to start the 2007/2008 winter drilling program and associated facility work. Southern Saskatchewan expenditures of $4.0 million were mainly on drilling and completion activities targeting light oil in Southeast Saskatchewan. Southern Alberta expenditures of $4.7 million in the third quarter of 2007 consisted primarily of $4.0 million on drilling, completion and tie-ins from the drilling program including recompletion activities, $0.5 million on facility upgrades and $0.2 million on land and seismic activities. West Central Alberta expenditures of $2.3 million in the third quarter of 2007 mainly consisted of $1.6 million on non-operated drilling and completion Provident Energy Trust 2007 Third Quarter Results p23 activities and $0.7 million on facility work. In West Central Alberta, Provident continues to farm out its high risk exploration land which reduces the capital required to maintain its production declines. Lloydminster expenditures of $2.2 million in the third quarter of 2007 focused on optimization activities and facilities expenditures. Net property acquisitions of $11.6 million in 2007 include additional working interests acquired in Northwest Alberta. Depletion, depreciation and accretion (DD&A) COGP Three months ended September 30, Nine months ended September 30, ($ 000s, except per boe data) 2007 2006 % Change 2007 2006 % Change DD&A $ 72,288 $ 41,247 75 $ 185,858 $ 110,336 68 DD&A (per boe) $ 28.04 $ 19.45 44 $ 26.16 $ 17.31 51 The COGP DD&A rate of $28.04 per boe for the third quarter of 2007 increased by 44 percent compared to $19.45 per boe for the third quarter of 2006. The increase was primarily as a result of the Capitol acquisition on June 19, 2007 and the Rainbow asset acquisition in the third quarter 2006. Additions to property, plant and equipment of $1,183.1 million for the acquisitions included $185.7 million due to the recording of future income taxes. This, combined with higher net per boe reserve acquisition costs, resulted in increased per boe DD&A. In the third quarter of 2007 accretion expense associated with asset retirement obligations was $0.6 million compared to $0.5 million in the comparable period of 2006. Year-to-date accretion expense was $1.8 million (2006 - $1.4 million). Provident Energy Trust 2007 Third Quarter Results p24 USOGP segment review The USOGP business unit incorporates activities from certain Provident subsidiaries comprising an oil and gas production organization based in Los Angeles, California. In October 2006, Provident, through its USOGP subsidiaries, completed its initial public offering (“IPO”) of 6.9 million units at USD $18.50 per unit of BreitBurn Energy Partners, L.P. (the “MLP”). This master limited partnership (NASDAQ-BBEP) is a U.S. public, tax flow-through entity similar to Canadian royalty and income trusts such as Provident. These entities, however, are not affected by the new Canadian legislation taxing trust distributions commencing in 2011. Selected producing assets in the Los Angeles basin in California and in Wyoming were transferred to the MLP. The previously existing subsidiary (“BreitBurn”), of which Provident owns approximately 96 percent, continues to operate assets in the Los Angeles basin at West Pico and other areas, and the Orcutt field in the Santa Maria basin. In May 2007, the MLP completed two oil and gas property acquisitions, one in Florida for cash consideration of USD $107.7 million and one in California for cash consideration of USD $92.4 million. The acquisitions were financed by the issue of 7.0 million common units by the MLP to institutional investors at an average price of USD $31.58 per unit. As a result of these unit issues, Provident’s interest in the MLP decreased from approximately 66 percent to approximately 50 percent, resulting in a dilution gain of $98.6 million recorded in the consolidated statement of operations in the second quarter of 2007. Provident continues to control and consolidate the MLP. The USOGP segment includes the consolidated results of 100 percent of the MLP and BreitBurn. Non-controlling interests are comprised mainly of the public ownership in the MLP, and to a lesser extent the ownership interests of the managers in the MLP and BreitBurn, as well as third party investment in USOGP’s land development project which commenced in 2006. Crude oil, natural gas liquids and natural gas pricing The following prices are net of transportation expenses. USOGP Three months ended September 30, Nine months ended September 30, 2007 2006 % Change 2007 2006 % Change Realized pricing before financial derivative instruments Light/medium oil and natural gas liquids (Cdn$ per bbl) $ 67.42 $ 68.37 (1 ) $ 63.01 $ 65.37 (4 ) Natural Gas (Cdn $ per mcf) $ 5.09 $ 5.48 (7 ) $ 6.33 $ 6.84 (7 ) Realized pricing of light/medium oil and natural gas liquids were one percent lower in the third quarter of 2007 when compared to the third quarter of 2006. The majority of USOGP oil production is light, sweet crude that attracts smaller differentials to benchmark prices relative to heavier blends. However, Wyoming crude, while generally of similar quality to Los Angeles Basin crude oil, trades at a significant discount to NYMEX WTI because of its distance from a major refining market and the fact that it is priced relative to the Bow River benchmark, which has historically traded at a discount to WTI. Realized natural gas pricing before financial derivative instruments was down seven percent in the third quarter of 2007 when compared to the third quarter of 2006. The decrease was primarily associated with the decrease in Henry Hub pricing. Provident Energy Trust 2007 Third Quarter Results p25 Production Three months ended September 30, Nine months ended September 30, USOGP 2007 2006 % Change 2007 2006 % Change Daily production - by product Crude oil - Light/Medium (bpd) 10,431 7,315 43 8,989 7,288 23 Natural gas liquids (bpd) 26 16 63 27 19 42 Natural gas (mcfd) 2,077 2,431 (15 ) 2,196 2,382 (8 ) Oil equivalent (boed) (1) 10,803 7,737 40 9,382 7,704 22 (1) Provident reports equivalent production converting natural gas to oil on a 6:1 basis. Three months ended September 30, Nine months ended September 30, USOGP 2007 2006 % Change 2007 2006 % Change Daily Production - by area (boed) (1) Los Angeles 4,593 3,852 19 4,092 3,950 4 Santa Maria - Orcutt 1,591 1,531 4 1,549 1,472 5 Wyoming 2,623 2,354 11 2,567 2,282 12 Texas 330 - - 359 - - Florida 1,666 - - 815 - - 10,803 7,737 40 9,382 7,704 22 (1) Provident reports equivalent production converting natural gas to oil on a 6:1 basis. USOGP production increased 3,066 boe per day or 40 percent in the third quarter of 2007 when compared to the third quarter of 2006. The increase is primarily attributable to acquisitions made by USOGP in 2007, which included fields in Los Angeles, Florida and Texas. Year-to-date production of 9,382 boed is an increase of 22 percent over year-to-date 2006 production of 7,704 boed, reflecting capital expenditures focused at Orcutt and Wyoming, in addition to the acquisitions. Third quarter 2007 production from the MLP was 8,193, while production from BreitBurn was 2,610. Revenue and royalties The following table outlines USOGP revenue and royalties by product line. The table excludes revenues earned from operating certain properties ($0.2 million in the third quarter of 2007 (2006 - $0.3 million) and $0.6 million in the nine months ended September 30, 2007 (2006 - $0.8 million)), on behalf of third parties. The table also excludes revenue from the sale of inventory acquired as part of the Florida acquisition in May 2007, amounting to $6.3 million in the three months ended September 30, 2007 and $6.5 million in the second quarter of 2007, or $12.8 million year-to-date. Provident Energy Trust 2007 Third Quarter Results p26 USOGP Three months ended September 30, Nine months ended September 30, ($ 000s, except per boe and mcf amounts) 2007 2006 % Change 2007 2006 % Change Oil Revenue $ 65,026 $ 46,137 41 $ 150,654 $ 130,408 16 Realized gain (loss) on financial derivative instruments (3,251 ) (2,195 ) 48 879 (4,397 ) - Royalties (7,675 ) (4,526 ) 70 (16,875 ) (12,775 ) 32 Net revenue $ 54,100 $ 39,416 37 $ 134,658 $ 113,236 19 Net revenue (per bbl) $ 56.14 $ 58.57 (4 ) $ 56.37 $ 56.91 (1 ) Royalties as a percentage of revenue 11.8 % 9.8 % 11.2 % 9.8 % Natural gas Revenue $ 972 $ 1,226 (21 ) $ 3,794 $ 4,447 (15 ) Royalties (102 ) (149 ) (32 ) (488 ) (577 ) (15 ) Net revenue $ 870 $ 1,077 (19 ) $ 3,306 $ 3,870 (15 ) Net revenue (per mcf) $ 4.55 $ 4.82 (6 ) $ 5.51 $ 5.95 (7 ) Royalties as a percentage of revenue 10.5 % 12.2 % 12.9 % 13.0 % Natural gas liquids Revenue $ 106 $ 92 15 $ 316 $ 304 4 Royalties (7 ) (2 ) 250 (20 ) (6 ) 233 Net revenue $ 99 $ 90 10 $ 296 $ 298 (1 ) Net revenue (per bbl) $ 41.39 $ 61.14 (32 ) $ 40.16 $ 57.45 (30 ) Royalties as a percentage of revenue 6.6 % 2.2 % 6.3 % 2.0 % Total Revenue $ 66,104 $ 47,455 39 $ 154,764 $ 135,159 15 Realized gain (loss) on financial derivative instruments (3,251 ) (2,195 ) 48 879 (4,397 ) - Royalties (7,784 ) (4,677 ) 66 (17,383 ) (13,358 ) 30 Net revenue $ 55,069 $ 40,583 36 $ 138,260 $ 117,404 18 Net revenue (per boe) $ 55.18 $ 57.01 (3 ) $ 55.39 $ 55.82 (1 ) Royalties as a percentage of revenue 11.8 % 9.9 % 11.2 % 9.9 % Note: the above revenue, net revenue and net revenue per boe figures are presented net of transportation expenses. Per boe figures are calculated using sales volumes, which differ from production volumes due to changes in inventory levels at the Florida properties, acquired in the second quarter of 2007. Revenue for the quarter ended September 30, 2007 was $66.1 million or 39 percent higher than the quarter ended September 30, 2006. The increase was primarily attributable to a 40 percent increase in production volumes in the third quarter of 2007 as compared to the third quarter of 2006. Net revenue is $55.1 million or 36 percent higher than the $40.6 million of net revenue in the third quarter 2006, reflecting a realized loss on financial derivative instruments in the third quarter of 2007. Royalties as a percentage of revenue have increased as royalties at the Wyoming, Texas and Florida properties are higher than those incurred at the Southern California operations. For the nine months ended September 30, 2007 revenue was 15 percent higher than the nine months ended September 30, 2006 primarily due to increases in sales volumes from the acquisitions. Net revenue for the nine months ended September 30, 2007 was 18 percent higher than the nine months ended September 30, 2006 due to a realized gain on financial derivative instruments in 2007 compared to a realized loss in 2006. Production expenses USOGP Three months ended September 30, Nine months ended September 30, ($ 000s, except per boe amounts) 2007 2006 % Change 2007 2006 % Change Production expenses $ 19,686 $ 12,771 54 $ 51,763 $ 36,474 42 Production expenses (per boe) $ 19.73 $ 17.94 10 $ 20.74 $ 17.34 20 Note: Per boe figures are calculated using sales volumes, which differ from production volumes due to changes in inventory levels at the Florida properties, acquired in the second quarter of 2007. Provident Energy Trust 2007 Third Quarter Results p27 Production expenses were $19.73 per boe in the third quarter of 2007, up $1.79 per boe or 10 percent from the third quarter of 2006. Production expenses were $20.74 per boe for the nine months ended September 30, 2007, an increase of 20 percent from the nine months ended September 30, 2006. This change reflects both the increase in utilities and other costs and services driven by the high commodity price environment as well as higher operating cost crude oil wells that were returned to production to take advantage of high crude oil prices. Operating netback USOGP Three months ended September 30, Nine months ended September 30, ($ per boe) 2007 2006 % Change 2007 2006 % Change USOGP oil equivalent netback per boe Gross production revenue $ 66.24 $ 66.67 (1 ) $ 62.00 $ 64.26 (4 ) Royalties (7.80 ) (6.57 ) 19 (6.96 ) (6.35 ) 10 Operating costs (19.73 ) (17.94 ) 10 (20.74 ) (17.34 ) 20 Field operating netback $ 38.71 $ 42.16 (8 ) $ 34.30 $ 40.57 (15 ) Realized gain (loss) on financial derivative instruments (3.26 ) (3.08 ) 6 0.35 (2.09 ) - Operating netback after realized financial derivative instruments $ 35.45 $ 39.08 (9 ) $ 34.65 $ 38.48 (10 ) Note: Per boe figures are calculated using sales volumes, which differ from production volumes due to changes in inventory levels at the Florida properties, acquired in the second quarter of 2007. The third quarter 2007 field operating netback of $38.71 per boe was eight percent below the $42.16 per boe in the comparable quarter of 2006. The reduction reflects increased operating costs and royalties. General and administrative USOGP Three months ended September 30, Nine months ended September 30, ($ 000s, except per boe amounts) 2007 2006 % Change 2007 2006 % Change Cash general and administrative $ 7,498 $ 5,730 31 $ 34,471 $ 19,680 75 Non-cash unit based compensation 2,305 777 197 104 4,676 (98 ) $ 9,803 $ 6,507 51 $ 34,575 $ 24,356 42 Cash general and administrative (per boe) $ 7.54 $ 8.05 (6 ) $ 13.46 $ 9.36 44 Cash general and administrative expenses in the third quarter 2007 of $7.5 million were 31 percent higher than the third quarter of 2006. The increase reflects additional staffing levels and regulatory costs associated with the MLP. On a boe basis however, costs were six percent lower in the third quarter of 2007, reflecting a 40 percent increase in volumes compared to the same period in 2006. For the nine months ended September 30, 2007, cash general and administrative expenses were $34.5 million (2006 – $19.7 million). Year-to-date 2007 cash general and administrative expense includes $13.8 million or $5.40 per boe (2006 - $4.9 million or $2.33 per boe) related to payments associated with unit based compensation. The expense was accrued in 2006 as non-cash unit based compensation, consequently there is an offsetting reduction in non-cash unit based compensation in 2007, when the payments were made. Excluding these payments, cash general and administrative expenses were $20.7 million or $8.06 per boe for the nine months ended September 30, 2007 compared to $14.8 million or $7.03 per boe for the same period in 2006. The increase was due to increased costs associated with regulatory compliance as well as increased staffing levels upon establishment of the public MLP. Non-cash unit based compensation expense was $2.3 million in the third quarter of 2007 compared to $0.8 million in the third quarter of 2006. The increase in incentive plan costs was primarily driven by an increase in the benchmark unit prices. Non-cash unit based compensation for the nine months ended September 30, 2007 was $0.1 million (2006 - $4.7 million expense). Year-to-date 2007 cash payments related to unit based compensation were $13.8 million compared to $4.9 million in 2006. Payment of unit based compensation is recorded as cash general and administrative expense with an offsetting reduction in non-cash unit based compensation. Excluding this payment, non-cash unit based compensation Provident Energy Trust 2007 Third Quarter Results p28 was $13.9 million for the nine months ended September 30, 2007 (2006 - $9.6 million). The increase in expense in 2007 reflects higher staffing levels as well as strong MLP performance in the first three quarters of 2007. Capital expenditures Three months ended Nine months ended USOGP September 30, September 30, ($ 000s) 2007 2006 2007 2006 Capital expenditures - by category Geological, geophysical and land $ 390 $ - $ 1,671 $ - Drilling and recompletions 10,195 5,569 30,296 24,147 Facilities and equipment 5,847 6,026 13,641 13,121 Other capital 1,098 1,887 5,249 2,755 Total additions $ 17,530 $ 13,482 $ 50,857 $ 40,023 Capital expenditures - by area Los Angeles $ 4,714 $ 5,428 $ 8,802 $ 16,467 Santa Maria - Orcutt 8,167 2,364 23,974 8,703 Wyoming 1,374 4,017 9,715 12,354 Texas 244 - 315 - Florida 2,381 - 3,493 - Other capital 650 1,673 4,558 2,499 17,530 13,482 50,857 40,023 Property acquisitions, net $ 400 $ - $ 250,844 $ (2,008 ) USOGP capital expenditures for the third quarter of 2007 totaled $17.5 million. $15.0 million of the capital expenditures were directed at drilling, optimization and facility upgrades at Santa Fe Springs, Wyoming, Florida and Orcutt. In addition, $1.9 million was directed at optimization projects at smaller fields and office equipment. A significant portion of optimization capital was directed at improvements to infrastructure aimed at reducing future operating expenses. A further $0.6 million was for the real estate development project at Orcutt. In 2007, USOGP completed property acquisitions of $250.8 million. $115.6 million represents the Florida acquisition and $98.9 million was spent on an acquisition in California. An additional $36.3 million was directed at acquiring additional wells in Texas, Los Angeles and Wyoming. Depletion, depreciation and accretion (DD&A) USOGP Three months ended September 30, Nine months ended September 30, ($ 000s, except per boe amounts) 2007 2006 % Change 2007 2006 % Change DD&A $ 11,004 $ 6,480 70 $ 28,052 $ 21,789 29 DD&A (per boe) $ 11.07 $ 9.10 22 $ 10.95 $ 10.36 6 The USOGP’s DD&A rate is low due to the long-lived nature of the assets. On a per boe basis the DD&A rate was up $1.97 or 22 percent in the third quarter of 2007 when compared to the third quarter of 2006. The change reflects higher depletion costs related to the recent producing property acquisitions as well as year end 2006 DD&A rate adjustments. Provident Energy Trust 2007 Third Quarter Results p29 Midstream business segment review The Midstream business The Midstream business unit extracts, processes, stores, transports and markets natural gas liquids (NGL) for Provident and offers these services to third party customers. The Provident Midstream segment contains three business lines: a) Empress East b) Redwater West c) Commercial Services Midstream business unit results can be summarized as follows: Three months ended Nine months ended September 30, September 30, ($000s) 2007 2006 % Change 2007 2006 % Change Empress East Margin $ 42,176 $ 39,127 8 $ 106,455 $ 103,787 3 Redwater West Margin 23,921 28,494 (16 ) 52,891 45,342 17 Commercial Services Margin 10,905 14,768 (26 ) 35,062 33,447 5 Gross operating margin 77,002 82,389 (7 ) 194,408 182,576 6 Cash general and administrative expenses and other (6,220 ) (5,459 ) 14 (22,313 ) (16,564 ) 35 Realized loss on financial derivative instruments (23,357 ) (10,972 ) 113 (35,843 ) (20,803 ) 72 Midstream EBITDA $ 47,425 $ 65,958 (28 ) $ 136,252 $ 145,209 (6 ) Gross operating margin a. The Empress East business line: The Empress East business line extracts NGLs from natural gas at the Empress straddle plants and sells finished products into markets in Central Canada and the Eastern United States. The margin in this business is determined primarily by the “frac spread ratio”, which is the ratio between crude oil prices and natural gas prices. The higher the ratio, the better this business line will perform. There is also a differential between propane, butane and condensate prices and crude oil prices, which can change prices received and margins realized for Midstream products separate from frac spread ratio changes. In the third quarter of 2007, the margin for this business line was $42.2 million (2006 - $39.1 million). This increase is the result of slightly higher propane-plus prices and lower transportation related costs, partially offset by a four percent reduction in NGL sales volumes. The year-to-date margin was $106.5 million in 2007 compared to year-to-date 2006 of $103.8 million. The increase reflects slightly higher propane-plus prices and lower transportation related costs, partially offset by four percent lower NGL sales volumes. Also, the 2006 gross operating margin includes the impact of a $5.2 million repayment incurred under the fractionation spread support program. b. The Redwater West business line: The Redwater West business line purchases an NGL mix from various producers and fractionates it into finished products at the Redwater fractionation facility near Edmonton, Alberta. Because the feedstock for this business line is primarily NGL mix rather than natural gas, the frac spread ratio has a smaller impact on margin than in the Empress East business line. In the third quarter of 2007, the margin for this business line was $23.9 million (2006 - $28.5 million). The decrease in margin is primarily due to a five percent increase in the per-unit cost to acquire propane-plus product in the quarter. Year-to-date margin increased to $52.9 million from $45.3 million in 2006. The increase in margin was primarily due to a five percent increase in NGL sales volumes and lower product costs. Provident Energy Trust 2007 Third Quarter Results p30 c. The Commercial Services business line: The Commercial Services business line generates income from stable fee-for-service contracts to provide fractionation, storage, loading, and marketing services to upstream producers. Income from pipeline tariffs from Provident’s ownership in NGL pipelines is also included in this business line. In the third quarter of 2007, the margin for this business line was $10.9 million (2006 - $14.8 million). The reduction in the margin is due to lower throughput in the period at the rail loading/off-loading facilities at Redwater. Year-to-date 2007, the commercial services margin was $35.0 million (2006 - $33.5 million). The improvement over 2006 results reflects the benefit of the June 2006 commissioning of the condensate rail off-loading terminal. Operations – Midstream NGL sales volumes Midstream sold 112,386 bpd in the third quarter of 2007, down two percent when compared with 114,839 bpd in the third quarter of 2006. Year-to-date Midstream sold 115,664 bpd in 2007, relatively unchanged compared to sales of 115,228 bpd in 2006. Earnings before interest, taxes, depletion, depreciation, accretion, and other non-cash items (“EBITDA”)and funds flow from operations Third quarter 2007 EBITDA of $47.4 million decreased $18.6 million or 28 percent from $66.0 million in the third quarter of 2006, primarily due to reduced participation in a rising market reflected in the increased realized loss on financial derivative instruments. Provident paid $23.4 million in the third quarter 2007 (2006 – $11.0 million) on realized financial derivative instruments related to Midstream margin stabilization activities. The increased cost in 2007 reflects lower natural gas prices in the period. Due to the seasonal nature of the Midstream business, the corresponding benefit of the lower natural gas prices is not fully reflected in quarterly gross operating margin. However, inventory levels of propane-plus products were increased during the quarter based on these lower natural gas prices. This increased inventory is expected to be sold in the upcoming winter months. Year-to-date EBITDA decreased to $136.3 million from $145.2 million in 2006 reflecting higher realized losses on financial derivative instruments and higher general and administrative expenses, partially offset by increased gross operating margins for all three business lines. Funds flow from operations for the third quarter of 2007 was $32.4 million, a decrease of $26.2 million or 45 percent below the $58.6 million for the third quarter 2006. Year-to-date funds flow from operations decreased to $101.3 million from $123.8 million in 2006. The decrease in funds flow from operations reflects the lower EBITDA combined with higher interest costs due to increased corporate long-term debt balances, and higher taxes. Cash general and administrative expenses and other were $6.2 million for the third quarter 2007 (2006 - $5.5 million). Cash general and administrative costs in 2007 reflect additional provisions for short-term incentive compensation reflecting the performance of the Trust in relation to established benchmarks, as well as increases in ongoing regulatory compliance and reporting costs. Management uses EBITDA to analyze the operating performance of the Midstream business unit. EBITDA as presented does not have any standardized meaning prescribed by Canadian GAAP and therefore it may not be comparable with the calculation of similar measures for other entities. EBITDA as presented is not intended to represent operating funds flow from operations or operating profits for the period nor should it be viewed as an alternative to funds flow from operations from operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP. All references to EBITDA throughout this report are based on earnings before interest, taxes, depletion, depreciation, accretion, and other non-cash items (“EBITDA”). Fractionation spread support program As part of the December 2005 Midstream NGL Acquisition, the vendor agreed to provide a near-term fractionation spread support program. The program provides Provident with up to $75 million of support in 2006 and up to October 31, 2007 if the fractionation spread ratio is below historic levels. This program is intended to ensure that Provident achieves the long-term average fractionation spread ratio that the NGL business has attained historically. In certain circumstances, the vendor will have the ability to recover the amounts provided under the support program until October 31, 2008, if the fractionation spread ratio exceeds historic levels. Provident’s long-term risk management strategy is focused on locking in fractionation spread margins, with the objective of stabilizing funds flow from operations over the longer term. Provident Energy Trust 2007 Third Quarter Results p31 There was no activity under this agreement in the first nine months of 2007 or the last three quarters of 2006. In the first quarter of 2006, there was a repayment of $5.2 million that was received in the fourth quarter of 2005. Capital expenditures Midstream capital expenditures for the third quarter of 2007 totaled $3.1 million, and $9.2 million year-to-date. In 2007, $3.9 million was spent on a new condensate offloading and terminalling facility, expansion to the recently completed truck loading facilities, and continued development of cavern storage. $2.1 million was spent on sustaining capital requirements and $3.2 million was spent on office furniture, equipment and other. Distributions The following table summarizes distributions paid or declared by the Trust since inception: Distribution Amount Record Date Payment Date (Cdn$) (US$)* 2007 January 22, 2007 February 15, 2007 $ 0.12 0.10 February 28, 2007 March 15, 2007 0.12 0.10 March 22, 2007 April 13, 2007 0.12 0.11 April 24, 2007 May 15, 2007 0.12 0.11 May 18, 2007 June 15, 2007 0.12 0.11 June 22, 2007 July 13, 2007 0.12 0.11 July 23, 2007 August 15, 2007 0.12 0.11 August 22, 2007 September 14, 2007 0.12 0.12 September 24, 2007 October 15, 2007 0.12 0.12 2007 Cash Distributions paid as declared $ 1.08 0.99 2006 Cash Distributions paid as declared 1.44 1.26 2005 Cash Distributions paid as declared 1.44 1.20 2004 Cash Distributions paid as declared 1.44 1.10 2003 Cash Distributions paid as declared 2.06 1.47 2002 Cash Distributions paid as declared 2.03 1.29 2001 Cash Distributions paid as declared –
